Citation Nr: 0016241	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97 - 16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for arthritis of multiple 
joints.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a chronic headache 
disorder, including muscle tension headaches.

Entitlement to service connection for a chronic sinus 
disability, including residuals of a Caldwell-Luc procedure.  

Entitlement to service connection for a chronic 
gastrointestinal disability.

Entitlement to service connection for bilateral sensory loss 
in the hands and feet, claimed as peripheral neuropathy.  

Entitlement to service connection for bilateral foot pain, 
including bone spurs.  



Entitlement to service connection for hypertension, with 
dizziness and blurred vision.

Entitlement to service connection for patellofemoral syndrome 
of the left knee.

Entitlement to service connection for residuals of 
prostatitis, including urinary frequency and hematuria.  

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a dislocation of the left shoulder. 

Entitlement to a compensable evaluation for residuals of 
fracture of the right wrist. 

Entitlement to a compensable evaluation for residuals of cyst 
removal of the nose. 

Entitlement to a compensable evaluation for a right knee 
disability, including patellofemoral pain syndrome, 
tendinitis, and arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from November 1971 to 
service retirement in November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision denied entitlement to 
service connection for multiple joint pain [sic] and granted 
service connection for tinea versicolor and for residuals of 
a left shoulder dislocation, each evaluated as noncompensably 
disabling, giving rise to the instant appeal.  In an August 
1998 rating action, the evaluations for the tinea versicolor 
and left shoulder disability were each increased to 
10 percent.  

This case was previously before the Board in June 1999, and 
was Remanded to the RO for additional development of the 
evidence.  The requested development has not been 
satisfactorily completed with respect to the veteran's claims 
for service connection for arthritis of multiple joints.  In 
addition, other due process deficiencies require another 
Remand for further action as set out herein.  Those matters 
are addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The claims for ratings in excess of 10 percent for 
service-connected tinea versicolor and residuals of left 
shoulder dislocation are plausible because such are capable 
of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected tinea versicolor is 
currently manifested by chronic itching, mild disfigurement, 
marked discoloration, and color contrast over an extensive 
area of the shoulders, back, and arms, uncontrolled by 
medication; without objective clinical findings of constant 
exudation, extensive lesions, marked disfigurement, 
ulceration or extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptionally repugnant 
manifestations.

4.  The veteran's residuals of a left shoulder dislocation 
are currently manifested by complaints of daily aching in the 
left shoulder joint, particularly when lifting overhead, 
crepitation on motion, inability to make throwing motions, 
and limitation of forward elevation to 160 degrees, with pain 
commencing at 110 degrees; limitation of abduction to 160 
degrees, with pain commencing at 160 degrees; internal 
rotation to 90 degrees with pain commencing at 80 degrees; 
external rotation to 90 degrees, with pain commencing at 80 
degrees; pain on movement and use of the left shoulder joint; 
and impingement syndrome of the left shoulder joint.  


CONCLUSIONS OF LAW

1.  The claim for ratings in excess of 10 percent for 
service-connected tinea versicolor and for residuals of a 
left shoulder dislocation are well grounded because such 
arise from the initial rating evaluations of service-
connected disabilities.  38 U.S.C.A. § 1110, 1131, 5107(a) 
(West 1991);  Fenderson v. West, 12 Vet. App.  119 (1999).  

2.  The criteria for an increased rating of 30 percent for 
tinea versicolor are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R.§ 3.321(b)(1), Part 4, §§ 4.3, 4.7, 4.20, 
4.118, Diagnostic Codes 7806 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left shoulder dislocation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for ratings in 
excess of 10 percent for service-connected tinea versicolor 
and for residuals of a left shoulder dislocation are 
plausible and are thus "well grounded" within the meaning 
of  38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is well grounded where it stems from the 
initial rating evaluation of a service-connected disability.  
38 U.S.C.A. § 5107(a) (West 1991);  Fenderson v. West, 12 
Vet. App.  119 (1999).  We further find that the facts 
relevant to the issues on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of these claims has been satisfied.  
38 U.S.C.A. §  5107(a) (West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he underwent comprehensive VA 
dermatological and orthopedic evaluations in connection with 
these claims in June 1998.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

The Board notes that this case addresses the assignment of an 
initial rating for disabilities following an initial award of 
service connection.  The rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board will 
review the medical evidence of record as it pertains to the 
disabilities at issue from the date of the initial rating 
evaluations.  Fenderson, id. 


I.  The Evidence

The evidence shows that the veteran was seen on a number of 
occasions during service for complaints of a skin disorder.  
In June 1976, he was referred for a dermatology consultation 
because of a pruritic rash on the arms, back, and chest of 
two years duration.  Potassium hydroxide (KOH) testing was 
positive, the diagnosis was tinea versicolor, and use of a 
special soap was recommended.  In January 1991, he dislocated 
his left shoulder in a fall from a tree stand.  Examination 
revealed reduced motion on abduction, elevation, internal and 
external rotation, while X-ray examination was negative.  The 
diagnosis was traumatic dislocation, left shoulder; rule out 
fracture or rotator cuff tear.  He was referred to 
orthopedics for splinting and stabilization.  On subsequent 
orthopedic examination, tenderness was present over the 
anterior shoulder joint and the posterior shoulder, with 
limitation of motion in all planes and pain on motion.  The 
diagnosis was traumatic dislocation, left shoulder, and the 
veteran was given a limited duty profile for 90 days.  
Subsequent examinations of the left shoulder in February and 
in April 1991 disclosed continuing discomfort and limitation 
of left arm motion in all planes, and he was noted to need 
extensive rehabilitation.  His limited duty profile was 
extended for another 90 days.  

In May 1993, the veteran was seen for a rash on his face, 
neck, and arms, with erythematous papules.  The assessment 
was rhus dermatitis, and he was treated with Prednisone, 
calamine lotion and other topical medications.  In October 
1995, the veteran was seen for an intradermal nevus on the 
right side of his nose, and for tinea versicolor over his 
back, shoulders and arms, with scaling patches found to be 
positive on potassium (KOH) testing.  Tinea versicolor over 
his back and arms was shown on his service retirement 
examination.

Tinea versicolor of the chest and upper extremities was shown 
on VA general medical examination in January 1996, as well as 
crepitus of the glenohumeral joint. In December 19096, the 
veteran submitted unretouched color photographs showing 
marked discoloration, and color contrast over an extensive 
area of his shoulders, back, and arms.

On VA dermatological examination in June 1998, the veteran's 
tinea versicolor was manifested by chronic itching, marked 
discoloration, and color contrast over an extensive area of 
the shoulders, back, and arms.  Unretouched color photographs 
showing the veteran's tinea versicolor were obtained and have 
been reviewed.  The examiner stated that the veteran had a 
severe, remarkable outbreak of tinea versicolor, uncontrolled 
by medication; that he used medications for itching, an anti-
fungal cream, and Selsun Blue for bathing; and that he had a 
chronic itching problem all the time.  

On VA orthopedic examination in June 1998, the veteran noted 
the veteran's complaints of daily aching in the left (minor) 
shoulder [joint], particularly when lifting over his head, 
and inability to make throwing motions.  Forward elevation 
was from 0 to 160 degrees, with pain commencing at 110 
degrees; abduction from 0 to 160, with pain commencing at 160 
degrees; internal rotation to 90 degrees with pain commencing 
at 80 degrees; external rotation to 90 degrees , with pain 
commencing at 80 degrees; and pain on movement evidenced by 
facial grimacing.  
No X-rays were taken.  The diagnosis was impingement 
syndrome, left shoulder. 

A rating decision of August 1998 granted increased ratings of 
10 percent each for the veteran's service-connected tinea 
versicolor and for his residuals of left shoulder 
dislocation.

II.  Analysis

Tinea Versicolor

The veteran's service-connected tinea versicolor is currently 
evaluated as 10 percent disabling by analogy to eczema under 
the provisions of  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7806 (1999).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. Part 4, § 4.20 (1999).  Where there is 
a question as to which 

of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

Eczema is rated as noncompensably disabling where there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed area or small area; as 10 percent disabling where 
there is exfoliation, exudation or itching, if involving an 
exposed area or extensive area; as 30 percent disabling where 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement; and as 50 percent disabling where there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant manifestations.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806 (1999).  Scars, disfigurement, skin 
growths, etc., under diagnostic codes 7807 through 7819 are 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7819 (1999).  

Where a case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, and extraschedular rating 
may be assigned.  38 C.F.R. § 3.321(b)(1) (1999).  

In the instant appeal, the veteran's service-connected tinea 
versicolor is currently severe in degree and uncontrolled by 
medication, and is manifested by chronic itching, marked 
discoloration, color contrast over an extensive area of the 
shoulders, back, and arms, and mild disfigurement over an 
exposed area.  With consideration of VA's doctrine of 
reasonable doubt under  38 C.F.R. §§ 3.102 and 4.3, the Board 
finds that an increased rating of 30 percent is warranted for 
the veteran's service-connected tinea versicolor, effective 
December 1, 1995.  



Residuals of Dislocation of the Left (Minor) Shoulder

The veteran's service-connected residuals of dislocation of 
the left (minor) shoulder are currently evaluated as 10 
percent disabling under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5203 (1999).  That Diagnostic Code 
provides a 10 percent rating where there is malunion of the 
major or minor arm or nonunion without loose movement, a 20 
percent evaluation where there is nonunion with loose 
movement, and a 20 percent evaluation where there is 
dislocation of the clavicle and scapula.  The Board has also 
considered the evaluation of the veteran's left shoulder 
disability under the provisions of DC 5200 (ankylosis of the 
scapulohumeral articulation), DC 5201 (limitation of motion 
of the minor (nondominant) arm), and DC 5202 (other 
impairment of the humerus).  Evaluation under DC 5201 
provides a 20 percent evaluation where motion of the minor 
arm is limited at shoulder level, a 20 percent evaluation 
where motion of the minor arm is limited to midway between 
the side and shoulder level, and a 30 percent evaluation 
where motion of the minor arm is limited to 25 degrees from 
the side.  Limitation of motion at shoulder level is not 
shown on recent evaluation, and the medical evidence fails to 
demonstrate ankylosis of the scapulohumeral articulation or 
impairment of the humerus.  Thus, evaluation of the veteran's 
left shoulder disability under any of those diagnostic codes 
would not yield a disability evaluation greater than the 
currently assigned 10 percent evaluation.  

The veteran's left (minor) shoulder disability is currently 
manifested by complaints of daily aching in the left shoulder 
[joint], particularly when lifting overhead, crepitation on 
motion, inability to make throwing motions, and limitation of 
forward elevation to 160 degrees, with pain commencing at 110 
degrees; abduction to 160 degrees, with pain commencing at 
160 degrees; internal rotation to 90 degrees with pain 
commencing at 80 degrees; external rotation to 90 degrees, 
with pain commencing at 80 degrees; pain on movement of the 
left shoulder joint, and impingement syndrome of the left 
shoulder.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal  working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due  to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions  of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a  parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

As with any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

As noted, the veteran's service-connected residuals of left 
shoulder dislocation do not warrant a compensable evaluation 
under DC 5200 (ankylosis of the scapulohumeral articulation), 
DC 5201 (limitation of motion of the minor (nondominant) 
arm), DC 5202 (other impairment of the humerus), or DC 5203 
(impairment of clavicle or scapula).  However, that 
disability is currently manifested by complaints of daily 
aching in the left shoulder joint, particularly when lifting 
overhead, crepitation on motion, inability to make throwing 
motions, and pain commencing at the extremes of motion in all 
planes.  That limitation of motion and limitation of function 
due to pain on use warrants assignment of a 10 percent 
evaluation under the provisions of  38 C.F.R. Part 4,§§ 4.40 
and 4.45 (1999).  The Board finds that the current evaluation 
under  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5203 (1999), is appropriate; that no exceptional or 
unusual left shoulder disability picture is presented such as 
to warrant an extraschedular rating; and that an increased 
evaluation is not warranted for the veteran's left shoulder 
disability at this time.  




In reaching the latter determination, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against that claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his skin 
disorder or left shoulder disability.  Further, the record in 
this case presents no evidence or argument to reasonably 
indicate that the provisions of  38 C.F.R. 3.321(b)(1) or 
Part 4, §§ 4.16(b) (1999) are potentially applicable.  There 
is no competent medical evidence in the record stating that 
the veteran is unemployable due to service-connected 
disability, or that vocational rehabilitation is infeasible, 
and the veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet.App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. § 3.321(b)(1) or Part 4, § 4.16(b) (1999).  


ORDER

An increased rating of 30 percent for service-connected tinea 
versicolor is granted, effective December 1, 1995, subject to 
controlling regulation governing the payment of monetary 
benefits.

A rating in excess of 10 percent for service-connected 
residuals of left shoulder dislocation is denied.



REMAND

The veteran's original application for VA disability 
compensation benefits, received in December 1995, claimed 
service connection for bilateral hearing loss, for chronic 
sinusitis, for muscle tension headaches, for 
dizziness/blurred vision, for hypertension, for tinea 
versicolor, for postoperative residuals of a mass on the 
nose, for residuals of a left shoulder dislocation, for 
patellofemoral syndrome of the right knee, for arthritis of 
multiple joints, for degenerative joint disease of the lumbar 
spine, for bilateral foot pain, for abdominal pain, for 
urinary frequency and blood in the urine, and for bilateral 
sensory loss in the hands and feet.  The veteran cited 
inservice treatment for those disabilities, referred to 
service medical records showing work-ups for those 
conditions, and requested that he be afforded X-rays of the 
affected joints.

In addition to those issues currently in appellate status, 
the rating decision of April 1996 granted service connection 
for residuals of fracture of the right wrist, for residuals 
of cyst removal of the nose, and for residuals of a right 
knee sprain, each evaluated as noncompensably disabling.  
Further, the rating decision of April 1996 determined that 
the claims of service connection for bilateral hearing loss, 
for tinnitus, for multiple joint pain, for a chronic headache 
disorder, for chronic sinusitis, for muscle tension 
headaches, for abdominal pain, for bilateral sensory loss in 
the hands and feet, for bilateral foot pain, for 
dizziness/blurred vision, for hypertension, for 
patellofemoral syndrome of the right knee, and for urinary 
frequency were not well grounded.  That decision did not 
address the issues of service connection for a disability 
manifested by hematuria (blood in the urine), or for 
degenerative joint disease of the lumbar spine.  

The Board notes, however, that the service medical records 
include a March 1973 hospital summary showing that the 
veteran was hospitalized with pain and considerable edema in 
the infraorbital area after a civilian oral surgeon was 
required to extract an impacted left third molar from his 
infratemporal fossa area just medial to the coronoid process 
and performed a Caldwell-Luc procedure secondary to improper 
military outpatient oral surgery.  The veteran remained 
hospitalized or on convalescent leave for eight days.  A 
sinus X-ray series in February 1980 revealed mucosal 
thickening in both maxillary sinuses.  A report of medical 
examination in February 1984 cited several past episodes of 
sinusitis.  The service medical records contain competent 
medical evidence and diagnoses of chronic sinusitis and 
"problem headaches" requiring codeine compounds after the 
veteran experienced a tooth being pushed into his left 
maxillary sinus.  Those records further show that the veteran 
sustained a laceration above the right eye after striking his 
head on a steel bunk; that in January 1984, his headaches 
were thought to be vascular in origin or due to muscle 
tension; and that in July 1987, he suffered blunt head trauma 
requiring bed rest and observation.  In March 1985, X-rays 
showed anterior osteophyte formation at L3-L4 with chronic 
sclerosis at L3, and there was a suggestion of degenerative 
disc disease, lumbar spine.  Degenerative disc disease of the 
lumbar spine, L2-L3, was confirmed in October 1990, and mild 
spondylosis was shown in June 1994.

To the same point, the service medical records show that the 
veteran was seen throughout his period of active service for 
gastrointestinal complaints, with nausea, vomiting, 
gastritis, diarrhea, cramping, gastroenteritis, hematuria, 
abdominal tenderness, and epigastric pain.  In August 1994, a 
complete gastrointestinal work-up was commenced, with 
findings of mild reflex ileus, a patch of petechial gastritis 
at the lesser curvature of the stomach, unspecified 
gastroenteritis/duodenitis without hemorrhage, and mucosal 
irregularity at the ileocecal valve.  In September 1994, he 
was found to have abdominal pain secondary to 
gastroenteritis.  The clinical assessment was rule out 
porphyria, irritable bowel syndrome, and systemic lupus 
erythematosus.  He was diagnosed in January 1974 with 
prostatitis, and in September 1993 was found to have a 
diminished urinary stream and a nodule on his prostate.  

The service medical records show that the veteran was seen 
for complaints of numbness and sensory loss in the hands and 
feet, diagnosed a peripheral neuropathy, on several occasions 
during active service.  He was diagnosed in April 1988 will 
left patellofemoral pain syndrome and low back pain.  In June 
1990, he was treated for tendinitis of the right knee with 
overuse syndrome.  In August 1990, looseness of the right 
anterior cruciate ligament was found, he was given a 21-day 
profile against running or jumping; and an orthopedic 
consultation revealed patellofemoral pain syndrome with 
possible degenerative changes.  In December 1990 he was shown 
to have multiple right knee symptoms, with an assessment of 
right patellofemoral pain syndrome, a possible meniscus tear, 
and mechanical low back pain.  It was noted that his back and 
knee complaints had been treated over a period of four months 
with nonsteroidal anti-inflammatory drugs, a knee brace, a 
back brace, physical therapy, and physical profiles.  The 
veteran remained on profile thereafter.  A new knee brace was 
ordered in April 1995.  His service retirement examination 
disclosed a .5 cm. mass on the right side of the nose.  

The record further shows that on VA examinations in January 
1996, the diagnoses were tinnitus; chronic sinusitis; chronic 
headaches; bilateral calcaneal pain, rule out bone spurs; 
chronic right upper quadrant pain, unknown etiology; 
paresthesias of the hands and feet, bilateral, unknown 
etiology; tinea versicolor, status post mass on nose; urinary 
frequency with nocturia; history of polyarthralgias; and 
history of right wrist fracture, right knee sprain, left 
shoulder dislocation, maxillofacial surgery resulting from 
oral trauma; hearing loss; and degenerative disc disease in 
the lumbar spine.  His service medical records were not 
reviewed, and appropriate specialist examinations were not 
conducted.

In a Notice of Disagreement filed on the veteran's behalf, an 
appeal was requested on issues of compensable ratings for 
tinea versicolor and a left shoulder disability, and issue 
was taken with the denial of the veteran's claims for 
arthritis of multiple joints, which had been adjudicated 
without X-raying the specific joints.  It was argued that the 
RO had failed in its duty to assist by not giving the veteran 
adequate examinations.

In his Substantive Appeal (VA Form 9) and attachments 
thereto, the veteran took issue with the rating decision of 
April 1996 in not properly addressing his claims for service 
connection for disabling back symptoms, for knee problems, 
for sinusitis, "and for other issues which have somehow been 
overlooked."  He asserted that the VA examinations were 
inadequate; that he was not asked to disrobe; that routine 
examination procedures were not conducted; and that the pain 
he experienced on a daily basis and the impairment resulting 
from his use of pain medications had not been taken into 
consideration.  He called attention to inservice findings of 
degenerative disc disease and chronic sclerosis at L3, and 
noted that he experienced increasingly severe pain on 
physical activity.  He stated that he had suffered chronic 
sinus disability since a botched oral surgery procedure in 
1973, resulting in a tooth being forced through and into a 
sinus cavity and requiring a subsequent Caldwell-Luc 
procedure by a civilian oral surgeon.  

In addition, the veteran took issue with the rating 
determinations with respect to his bilateral knee conditions, 
noting that he sustained injuries to both knees during active 
service, requiring physical therapy and requiring that he 
wear a knee brace.  He noted that he experienced daily knee 
pain; impairment of knee function due to pain; and that he 
was required to wear a knee brace when standing or walking 
for any length of time.  He further disagreed with the 
determination with respect to his complaints of headaches, 
citing inservice treatment for a chronic headaches disorder 
since striking his head on a steel bunk, requiring sutures, 
bed rest, and pain medication.  He contended that enough 
evidence existed to prove that his injuries were service-
connected and were productive of disability sufficient to 
warrant a total 90 percent rating, based upon 40 percent for 
his degenerative disc disease and chronic low back pain; 20 
percent for his chronic pain of the knees; 20 percent for his 
chronic sinusitis; and 10 percent for his tinea versicolor.  

Once VA has rendered a decision regarding a claim, the first 
step towards securing the Board's jurisdiction over that 
claim begins with the filing of a timely Notice of 
Disagreement (NOD).  See  Fenderson v. West, 12 Vet. 
App. 119, 128 (1999).  A Notice of Disagreement is defined as 
merely:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the NOD must be 
in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate 
review.  If the agency of original 
jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.201 (1999).

The Court has held that, while a Notice of Disagreement is 
necessary to commence the appeal process within VA, it is the 
claimant's statement on the VA Form [9] which often frames 
the nature of the appeal of the Board.  The Court noted that 
VA had adopted a regulation which directs the Board to 

construe [the] arguments [contained in 
the VA Form 9] in a liberal manner for 
purposes of determining whether they 
raise issues on appeal[,]

citing  38 C.F.R. § 19.121(b) (1989)(recodified as  38 C.F.R. 
§ 20.202 (Rule 202)) (1999).  The Court stated that the Board 
was not free to ignore this regulation.  38 U.S.C.A. 
§ 4004(c) (1988) (recodified as  38 U.S.C.A. § 7105(d)(4) 
(West 1991).  Myers v. Derwinski,  1 Vet. App. 127, 129 
(1991); Payne v. Derwinski,  1 Vet. App. 85, 87 (1990).  
Therefore, upon receipt of a VA Form 9, the Board is required 
to review all issues which are reasonably raised from a 
liberal reading of the appellant's substantive appeal.  
Myers, 1 Vet. App. at 130.  

Further, the Court has held that even after a claimant files 
a Substantive Appeal, and before the Board renders a 
decision, he or she can present to the Board his or her 
version of the issues and that, if both VA and the claimant 
have fulfilled their respective obligations, the points at 
issue should be defined and refined for the Board to review 
and resolve.  Stuckey v. West,  13 Vet. App. 163 (1999).  The 
Court compared that process to the pleading system of trial 
courts, with VA guiding the claimant and his representative 
to identify, with some degree of specificity, the sources of 
his dissatisfaction with the RO decision, and noted that it 
was the responsibility of both VA in the SOC and the 
appellant in the substantive appeal to identify issues of 
fact and law.  Stuckey, 13 Vet. App.  at 165.  

The Board construes the statements contained in the veteran's 
Substantive Appeal and attachments as a desire for review of 
the April 1996 rating decision.  While that rating decision 
found no service connection for the veteran's claimed 
conditions other than his right wrist fracture, his residuals 
of tinea versicolor, his postoperative residuals of a cyst of 
the nose, his right knee sprain, and his residuals of a 
dislocated left shoulder, the veteran stated that his service 
medical records had not been researched; that his "other 
issues had somehow been overlooked"; that his actual issues 
had not been addressed; that he was enclosing 54 documents 
(service medical records) to support his requests; and that 
he was exercising his right to appeal because these 
conditions (back, knees, continuous sinus problems) "were 
not even the focal point addressed."  

In addition, the veteran faulted the VA examinations as 
inadequate, and stated that due to the events which had 
occurred since basic training, he no longer possessed the 
ability to perform jobs he could have handled prior to 
military service.  The Board construes those arguments as a 
desire for review of the rating evaluations assigned for his 
service-connected disabilities and a request for additional 
examination.  

The Board further notes that the veteran has not claimed 
service connection for multiple joint pain; instead, he has 
claimed service connection for arthritis of multiple joints.  
Further, the RO has failed to provide appropriate 
examinations for those and other claimed disabilities.  While 
service connection has been granted for degenerative disc 
disease of the lumbar spine, the veteran has not been 
afforded an adequate examination to determine the presence or 
absence of degenerative arthrtitis of the sopine, and the 
record reflects his statements that he experiences daily back 
pain and that inservice X-rays revealed arthritis of the 
lumbar spine. 

In addition, evidentiary assertions on or accompanying the 
Veteran's Application for Compensation or Pension (VA Form 
21-526), and the supporting evidence must be presumed to be 
true for purposes of determining a well-grounded claim.  King 
v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  
1 Vet. App. 78, 81 (1990).  Exceptions to that rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King, id., at  21;  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992);  Tirpak v. Derwinski,  2 
Vet. App. 492 (1992).  In addition to the presumption of 
credibility, the veteran's service medical records reflect 
inservice treatment for each of the disabilities at issue, 
and the cited VA examination of January 1996 yielded clear 
diagnoses of tinnitus; chronic sinusitis; chronic headaches; 
bilateral calcaneal pain, rule out bone spurs; chronic right 
upper quadrant pain, unknown etiology; paresthesias of the 
hands and feet, bilateral, unknown etiology; tinea 
versicolor, status post mass on nose; and urinary frequency 
with nocturia.  That examination also cited the veteran's 
history of polyarthralgias; of a right wrist fracture, of a 
right knee sprain, of a left shoulder dislocation, of 
maxillofacial surgery resulting from oral trauma; of hearing 
loss; and of degenerative disc disease in the lumbar spine.  

The Board finds that the veteran and his representative have 
placed at issue the denial of the veteran's service 
connection claims and the ratings assigned for each of the 
disabilities for which service connection has been granted.  
The Board further finds that each of those claims is well-
grounded because the veteran's statements must be presumed to 
be credible, the disabilities at issue were demonstrated and 
diagnosed during the veteran's period of active service, and 
the recent VA examination cites the service history of those 
disabilities.  The Board further finds that where there is a 
well-grounded claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child.  38 C.F.R. § 3.326 (1999).

The RO is instructed that failure of an appellant to submit 
requested evidence in any single instance does not relieve 
the RO of complying with the remainder of the Board's 
requirements on Remand.  The Court has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  11 
Vet. App. 268 (1998).  Accordingly, the RO must review all 
examination reports prior to returning 
the case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
or the service department the veteran's 
DA-20, 201 File, and all other 
administrative records pertaining to the 
veteran's periods of active service.  The 
RO should also request a further search 
for any additional service medical 
records of the veteran.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers, if 
any, from whom he has received treatment 
for any of the disabilities for which 
service connection or compensable ratings 
are sought since his retirement from 
active service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  

3.  The RO should further arrange for 
special VA or fee-basis orthopedic, 
neurologic, and radiologic examinations 
of the veteran by board-certified 
examiners, if available, in order to 
determine the nature, extent and etiology 
of the any joint disability shown 
present.  Physician's assistants will not 
be used for the requested examinations.  
The claims folder must be 
made available to the examining 
physicians and be reviewed by each prior 
to their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
computerized axial tomography (CAT) scans 
or magnetic resonance imaging (MRI) 
studies of each joint identified by the 
veteran as diseased, but will 
specifically include his left shoulder 
joint, both knee joints, his right wrist 
joint, and his lumbosacral spine.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use, 
weakness, incoordination, loss of skilled 
movement, limitation of motion, excess 
fatigability, disturbance of locomotion, 
interference with sitting, standing, or 
weight-bearing, or loss of use during 
flare-ups, as provided by  38 C.F.R. Part 
4,§§ 4.40, 4.45, and 4.59 (1999), and as 
required by  DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  The examining 
physicians should each be asked to state 
their opinions, with complete rationale, 
as to the impact of each of the veteran's 
orthopedic or neurologic disabilities 
upon his employability.  In addition, the 
neurological examiner should further 
examine the veteran and provide findings 
and an opinion as to disability stemming 
from the chronic headache disorder, 
dizziness, blurred vision, and bilateral 
diminished sensation in hands and feet 
claimed by the veteran.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  Thereafter, the RO should arrange for 
review by a state-licensed audiologist of 
the veteran's administrative 
records, including his military 
occupational specialties; the several 
reports of hearing conservation testing 
of the 
veteran during active service; and the 
report of VA audiometric testing 
conducted in January 1996.  Following 
that review, the audiologist should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
military service, as revealed, caused or 
worsened his currently diagnosed 
tinnitus.  

5.  The RO should further arrange for a 
special VA or fee-basis podiatry 
examination, including diagnostic X-rays, 
of the veteran's feet by a qualified 
examiner in order to determine the 
nature, extent and etiology of any foot 
disability shown present, including bone 
spurs of the heels.  Physician's 
assistants will not be used for the 
requested examination.  The examiner 
should report and describe any 
abnormalities of the feet in detail, 
including any impairment of function 
resulting therefrom.

6.  The RO should further arrange for a 
special VA or fee-basis gastrointestinal 
examination, including diagnostic X-rays, 
of the veteran by a qualified 
gastrointestinal specialist in order to 
determine the nature, extent and etiology 
of any gastrointestinal disability shown 
present.  Physician's assistants will not 
be used for the requested examination.  
The examiner should report all findings 
in detail. 

7.  The RO should further arrange for a 
special VA or fee-basis examination, 
including diagnostic X-rays, of the 
veteran by a specialist in oral and 
dental conditions 
in order to determine the nature, extent 
and etiology of any residuals of oral 
surgery (Caldwell-Luc procedure) 
conducted during the veteran's period of 
active service.  The examiner should 
report all findings in detail, including 
the presence or loss of the coronoid 
process.  The examiner should further 
express and opinion as to whether it is 
at least as likely as not that the 
veteran's inservice oral surgery caused 
or worsened his current chronic headache 
or chronic sinus complaints.  Physician's 
assistants will not be used for the 
requested examination.  

8.  The RO should further arrange for a 
special VA or fee-basis genitourinary 
examination of the veteran in order to 
determine the nature, extent and etiology 
of any genitourinary or prostate disorder 
found present.  All necessary and 
appropriate diagnostic tests and 
procedures, including urinalysis and 
prostate antigen testing, should be 
conducted and the findings reported in 
detail.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested examinations or opinions are 
not provided in full, or if the 
examination reports do not reflect that 
the examiner(s) reviewed the veteran's 
service medical or administrative 
records, as necessary, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

10.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate each of the service 
connection and increased (compensable) 
rating issues shown on the title page of 
this decision and remand, in light of the 
additional evidence obtained.  In 
particular, if the requested examination 
reveals arthritis in the articulation of 
the left shoulder joint, that rating 
evaluation should be reevaluated.  The 
evaluation of all musculoskeletal 
disabilities should take into 
consideration matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use, weakness, incoordination, 
loss of skilled movement, limitation of 
motion, excess fatigability, disturbance 
of locomotion, interference with sitting, 
standing, or weight-bearing, or loss of 
use during flare-ups, as provided by  
38 C.F.R. Part 4,§§ 4.40, 4.45, and 4.59 
(1999), and as required by  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  

11.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to 

the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

